Exhibit 10.9




PROMISSORY NOTE







CDN$250,000.00




FOR VALUE RECEIVED, the undersigned hereby promises to pay to or to the order of
 BANYAN TECH VENUTRES INC., a company incorporated pursuant to the federal laws
of Canada, having an address of Unit 203, 1428 West 6th Avenue, Vancouver,
British Columbia, V6H 4H4, the sum of Canadian TWO HUNDRED AND FIFTY THOUSAND
DOLLARS (CDN$250,000.00), payable without interest on December 31, 2011.




DATED as of the July 6, 2011.




EXECUTED by

IMPACT TECHNOLOGIES INC.

in the presence of:




/s/ Joselia Soares                                 

Witness Signature

Joselia Soares                                      

Witness Name

2011 Courtside Lane                            

Charlotte, NC 28270                            

Witness Address

                                                              

Witness Occupation

 




IMPACT TECHNOLOGIES INC.

per:




/s/ Fernando Londe                                         

Fernando Londe






